712 N.W.2d 495 (2006)
474 Mich. 1128
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthoine Deshaw ODOM, Defendant-Appellant.
Docket Nos. 130237 & (10). COA No. 266313.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the December 1, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. Defendant's motion for a competency hearing is also DENIED.